EXHIBIT 10.4


PRIORITY CONFIRMATION JOINDER
Reference is made to the Intercreditor Agreement, dated as of December 15, 2015
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”) between JPMORGAN CHASE
BANK, N.A., as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Second
Lien Collateral Agent for the Second Lien Secured Parties (as defined therein).
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04(a) of the Intercreditor
Agreement as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and obligations of being
Priority Obligations under the Intercreditor Agreement.
1. Joinder. The undersigned, The Bank of New York Mellon Trust Company, N.A.
(the “New Representative”) as collateral agent under that certain Credit
Agreement by and among the Borrower, certain subsidiaries of the Borrower, the
lenders party thereto from time to time and the New Representative, dated as of
August 12, 2016, hereby:
(a)    represents that the New Representative has been authorized to become a
party to the Intercreditor Agreement on behalf of the Priority Lien Secured
Parties under a Priority Substitute Credit Facility as a Priority Lien Agent
under a Priority Substitute Credit Facility under the Intercreditor Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Intercreditor Agreement as of the date thereof; and
(b)    agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:
The Bank of New York Mellon Trust Company, N.A.
Global Corporate Trust, Corporate Unit
400 South Hope Street, Suite 500
Los Angeles, CA 90071
Attention: Raymond Torres
Telephone: (213) 630-6175
Facsimile: (213) 630-6298
E-mail: raymond.torres@bnymellon.com.
2.    Priority Confirmation. The undersigned New Representative, on behalf of
itself and each Priority Lien Secured Party for which the undersigned is acting
as Priority Lien Agent hereby agrees, for the benefit of all Secured Parties and
each future Secured Debt Representative, and as a condition to being treated as
Priority Lien Obligations under the Intercreditor Agreement, that the New
Representative is bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens.
3.    Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.
4.    Governing Law and Miscellaneous Provisions. The provisions of Article IX
of the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.


1

--------------------------------------------------------------------------------




5.    Expenses. The Borrower agree to reimburse each Secured Debt Representative
for its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
August 15, 2016.
 
The Bank of New York Mellon Trust Company, N.A.,
as New Representative
 
 
 
 
By:
/s/ Ann Cung
 
Name:
Ann Cung
 
Title:
Vice President

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder:
 
JPMorgan Chase Bank, N.A.,
as Priority Lien Agent
 
 
 
 
By:
/s/ Douglas A. Kravitz
 
Name:
Douglas A. Kravitz
 
Title:
Executive Director

The Second Lien Collateral Agent hereby acknowledges receipt of this Priority
Confirmation Joinder:
 
The Bank of New York Mellon Trust Company, N.A.,
as Second Lien Collateral Agent
 
 
 
 
By:
/s/ Ann Cung
 
Name:
Ann Cung
 
Title:
Vice President





3

--------------------------------------------------------------------------------






 
Acknowledged and Agreed to by:
 
 
 
 
CALIFORNIA RESOURCES CORPORATION, as Borrower
 
 
 
 
By:
/s/ Marshall D. Smith
 
Name:
Marshall D. Smith
 
Title:
Senior Executive Vice President and Chief Financial Officer





4